Citation Nr: 1610800	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-01 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected residuals of a left shoulder dislocation.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This matter has been previously remanded by the Board in July 2015.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

 A VA examination was conducted in September 2015.  The examiner found that it is less likely than not that the Veteran's right shoulder disability is related to service because a  careful history of the sequence of events revealed that his right shoulder injury did not occur until 20 years after his in-service left shoulder injury, and that there is no documentation of right shoulder pain or complaints in service.  The examiner also opined that it is less likely than not that the Veteran's right shoulder disability is proximately due to or the result of the Veteran's service-connected left shoulder disability because, due to the nature of the right arm disability, in combination with the timeline of the symptoms, it is unlikely that the left arm condition led to the Veteran's right arm symptoms.  The examiner explained that the Veteran has an anatomic variant of his right acromion, which increases the risk for development of rotator cuff tendonitis and impingement syndrome.  The examiner concluded that it is more likely that the Veteran's current occupation, which requires extensive computer work and mousing, in combination with the congenital anatomic variant, led to an overuse injury and his current right arm symptoms.  

A supplemental opinion in October 2015 found that the Veteran did not have right shoulder pain at all prior to the onset of this condition in 1984.  The examiner stated that the current severity of the right shoulder disability is greater than the baseline, but that it was not aggravated beyond its natural progression by the service-connected left shoulder disability.  The examiner explained that the Veteran's extensive computer work, regardless of the status of his left shoulder, in combination with a congenital anatomic variant that increases his risk for developing rotator cuff tendonitis and impingement syndrome, led to the injury and impingement of his right shoulder.  The examiner concluded that the right shoulder was not aggravated beyond its natural progression due to the service-connected left shoulder injury.

Unfortunately, this opinion and the addendum are not adequate.  The examiner states both that the condition had its onset in 1984, which would be during the Veteran's period of service, and that it did not have its onset until 20 years after service.  The examiner asserts that overuse injury due to extensive computer work caused the right shoulder disability, but does not address the Veteran's assertion that his left shoulder disability causes him to favor his right arm, including by performing his computer work exclusively with his right arm at times.  Upon remand, a supplemental opinion that remedies these inconsistencies should be obtained.  

Additionally, the September 2015 examination report indicates that the Veteran saw a worker's compensation doctor in connection with a right elbow injury that was related to his practice of overusing his right arm while computing at work.  This statement indicates that the Veteran filed a worker's compensation claim that is relevant to the Veteran's work practices with regard to his right arm, and is thus relevant to the right shoulder claim.  Upon remand, the AOJ should contact the Veteran and ask that he identify the agency with which he filed his worker's compensation claim, and request any records so identified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify the agency with which he filed a Worker's Compensation claim in connection with his right arm, as referenced in the September 2015 VA examination, as well as his employer at the time and all medical providers by whom he was treated in relation to this claim.  After obtaining any necessary consent and release form, the RO should contact any agency, employer, or treatment provider identified by the Veteran and request any records related to the Veteran's Worker's Compensation claim for his right arm.  

2.  Thereafter, forward the claims file to an appropriate clinician who has not provided an opinion on this matter before.  After reviewing the entire claims file, to include this remand, the clinician is asked to provide the following opinions:

i) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right shoulder disability is caused by or related to service;

ii) Whether it is at least as likely or not (50 percent or greater probability) that the Veteran's right shoulder disability is caused by or related to his service-connected left shoulder disability, to include the Veteran's assertion that he overuses his right arm to compensate for the injured left shoulder by sleeping on the right side, carrying things on the right side, and at times performing his computer work exclusively with his right arm;

iii) Whether it is at least as likely or not (50 percent or greater probability) that the Veteran's right shoulder disability was aggravated (permanently worsened beyond the natural progression of the disease or disability) by the service-connected left shoulder disability, to include the Veteran's assertion that he overuses his right arm to compensate for the injured left shoulder by sleeping on the right side, carrying things on the right side, and at times performing his computer work exclusively with his right arm.

Any opinion offered must be supported by a complete rationale.  If the clinician feels that a new examination is required to provide the requested opinions, then a new examination should be scheduled.

3.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




